DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 03/03/2022, as directed by the Non-Final Rejection on 12/03/2021. Claim 1 is amended. Claims 1-3 and 6-7 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment.
Response to Arguments
Applicant’s arguments, see Pages 1-3, filed 03/03/2022, with respect to the rejections under 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of claims 1-3 and 6-7 have been withdrawn. 
Allowable Subject Matter
Claim 1-3 and 6-7 allowed and are renumbered 1-5.
The following is an examiner’s statement of reasons for allowance:
The closest prior art may be seen as Crome (U.S Publication No. 2006/0062707 A1) and Phillips (U.S Publication No. 2004/0083886 A1) and Kshirsagar (U.S Publication No. 2013/0312743 A1).
Crome discloses a ceramic oxygen generator (COG) system for providing oxygen to aircraft personnel and a backup oxygen system (BOS) containing high purity gas, wherein the system instructs the BOS to provide backup oxygen directly to the aircraft personnel when the partial pressure of oxygen is below a predetermined threshold. However, the device of Crome only has one delivery pathway for the oxygen from the BOS (see Fig. 1-2, for example). The backup/emergency oxygen supplies only deliver gas downstream of the COG where it is mixed with the generated gasflow from the COG to be delivered to the patient via the regulator. In contrast, the controller of the instant application controls the BOS to selectively deliver the backup oxygen to one of two pathways, into the breathing loop after the COG and directly to the patient without entering the breathing loop. Phillips disclsoes a backup oxygen system wherein gas is provided directly to the aircraft personnel without entering the breathing loop. However, Phillips does not provide a pathway for the BOS to introduce gas into the breathing loop to supplement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785